Order entered September 18, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01013-CV

                   MAXIMUSALLIANCE PARTNERS, LLC, Appellant

                                              V.

                              KATOEN NATIE NV, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-16379-H

                                          ORDER
       We GRANT appellant’s motion for twenty (20) day extension of time to file brief and

ORDER the brief be filed no later than October 14, 2015. Because this is an accelerated appeal,

no further extensions may be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE